                    Case 20-25326            Doc 1       Filed 09/02/20 Entered 09/02/20 09:44:11                          Desc Main
                                                            Document    Page 1 of 6

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF UTAH

Case number (if known)                                                     Chapter     7
                                                                                                                          Check if this an
                                                                                                                          amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Rockwell Debt Free Properties, Inc.

2.   All other names debtor       DBA     Rockwell Albuquerque,LLC
     used in the last 8 years     DBA     Rockwell Auburn Hills. LLC
                                  DBA     Rockwell Bedford, LLC
     Include any assumed
     names, trade names and       DBA     Rockwell Birmingham, LLC
     doing business as names      DBA     Rockwell Chesapeake, LLC
                                  DBA     Rockwell Cicncinati, LLC
                                  DBA     Rockwell Cleveland, LLC
                                  DBA     Rockwell Cranberry, LLC
                                  DBA     Rockwell Des Moines, LLC
                                  DBA     Rockwell Dickinson, LLC
                                  DBA     Rockwell Dublin, LLC
                                  DBA     Rockwell Fairview, LLC
                                  DBA     Rockwell Greensboro, LLC
                                  DBA     Rockwell Greenville, LLC
                                  DBA     Rockwell Indianapolis, LLC
                                  DBA     Rockwell Jacksonville, LLC
                                  DBA     Rockwell Kingston, LLC
                                  DBA     Rockwell Lake Point, LLC
                                  DBA     Rockwell Madison, LLC
                                  DBA     Rockwell Memphis, LLC
                                  DBA     Rockwell New Albany, LLC
                                  DBA     Rockwell Omaha, LLC
                                  DBA     Rockwell Puyallup, LLC
                                  DBA     Rockwell Southfield, LLC
                                  DBA     Rockwell Southpointe, LLC
                                  DBA     Rockwell Toledo, LLC
                                  DBA     Rockwell Wichita, LLC
                                  FKA     Property Solutions, Inc.
                                  FKA     Rockwell TIC, Inc.

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                  Mailing address, if different from principal place of
                                                                                               business

                                  8494 South 700 East, Suite 200
                                  Sandy, UT 84070
                                  Number, Street, City, State & ZIP Code                       P.O. Box, Number, Street, City, State & ZIP Code

                                  Salt Lake                                                    Location of principal assets, if different from principal
                                  County                                                       place of business

                                                                                               Number, Street, City, State & ZIP Code


Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 1
                    Case 20-25326      Doc 1       Filed 09/02/20 Entered 09/02/20 09:44:11                              Desc Main
                                                      Document    Page 2 of 6
Debtor   Rockwell Debt Free Properties, Inc.                                              Case number (if known)
         Name



5.   Debtor's website (URL)   www.rockwelltic.com


6.   Type of debtor             Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                Partnership (excluding LLP)
                                Other. Specify:




Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 2
                    Case 20-25326                Doc 1       Filed 09/02/20 Entered 09/02/20 09:44:11                                   Desc Main
                                                                Document    Page 3 of 6
Debtor    Rockwell Debt Free Properties, Inc.                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5313

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 3
                    Case 20-25326            Doc 1        Filed 09/02/20 Entered 09/02/20 09:44:11                                 Desc Main
                                                             Document    Page 4 of 6
Debtor   Rockwell Debt Free Properties, Inc.                                                       Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
                    Case 20-25326            Doc 1       Filed 09/02/20 Entered 09/02/20 09:44:11                                Desc Main
                                                            Document    Page 5 of 6
Debtor    Rockwell Debt Free Properties, Inc.                                                      Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 2, 2020
                                                  MM / DD / YYYY


                             X   /s/ Christopher J. Ashby                                                 Christopher J. Ashby
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Andres Diaz                                                           Date September 2, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Andres Diaz 4309
                                 Printed name

                                 Diaz & Larsen
                                 Firm name

                                 307 West 200 South, Suite 3003
                                 Salt Lake City, UT 84101
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (801)596-1661                 Email address      courtmail@adexpresslaw.com

                                 4309 UT
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                 Case 20-25326                    Doc 1          Filed 09/02/20 Entered 09/02/20 09:44:11                       Desc Main
                                                                    Document    Page 6 of 6
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                             District of Utah
 In re       Rockwell Debt Free Properties, Inc.                                                              Case No.
                                                                                     Debtor(s)                Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 15,000.00
             Prior to the filing of this statement I have received                                        $                 15,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify): The Debtor paid $9,750 and Christopher J. Ashby paid $5,250.

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):           Christopher J. Ashby

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and other pleadings which may be required;
       c.   Representation of the debtor at the meeting of creditors, 2004 examinations and any continuances thereof;
       d.   [Other provisions as needed]

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
       a. An objection to discharge of a debt.
       b. A motion to excuse a Debtor for not appearing at a hearing.
       c. Redemption of property from a lien.
       d. "Avoiding" a lien or a motion to fix the value of a lien.
       e. Relating to an order to appear before the Court for failure to obey any order of the U.S. Bankruptcy Court.
       f. An action against a creditor alleging a violation of Section 362 or Section 524.
       g. Representing a Client to resist a motion to lift the stay.
       h. Requesting an abandonment of an asset by the Trustee.
       i. Objections to exemptions by the Trustee.
       j. An action by any party seeking a revocation or denial of discharge.



                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     September 2, 2020                                                              /s/ Andres Diaz
     Date                                                                           Andres Diaz 4309
                                                                                    Signature of Attorney
                                                                                    Diaz & Larsen
                                                                                    307 West 200 South, Suite 3003
                                                                                    Salt Lake City, UT 84101
                                                                                    (801)596-1661 Fax: (801) 359-6803
                                                                                    courtmail@adexpresslaw.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
